                Case 5:20-cr-00051-GW Document 56 Filed 01/13/21 Page 1 of 7 Page ID #:849

                                                        United States District Court
                                                        Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.            EDCR 20-51-GW                         JS 3

 Defendant           MIKE BARRY BRIOR                                        Social Security No. 2         2   5   0
 akas:                                                                       (Last 4 digits)

                                          JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                   MONTH    DAY   YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.         01   11    2021

  COUNSEL                                                            Houman Rakhimi, Retained
                                                                            (Name of Counsel)

    PLEA             U GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO             NOT
                                                                                                               CONTENDERE         GUILTY
  FINDING  There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
          18 U.S.C. § 2252A(a)(2)(A),(b)(1): DISTRIBUTION OF CHILD PORNOGRAPHY as charged in Count 3 of the
          Indictment.
JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM    Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
  ORDER   custody of the Bureau of Prisons to be imprisoned for a term of: SEVENTY-TWO (72) MONTHS.


It is ordered that the defendant shall pay to the United States a special assessment of $100, which will paid within 60 days of this
judgment. Any unpaid balance shall be due during the period of imprisonment, at the rate of not less than $25 per quarter, and pursuant
to the Bureau of Prisons' Inmate Financial Responsibility Program.

Pursuant to 18 U.S.C. §3014, it is ordered that the defendant shall pay an additional special assessment as to JVTA of $5,000, which
will paid within 60 days of this judgment and after all other financial sanctions ordered in this judgment have been satisfied.

Pursuant to 18 U.S.C. §2259A, it is ordered that the defendant shall pay an additional special assessment of $4,000 as to AVAA, which
will paid within 60 days of this judgment and after all other financial sanctions ordered in this judgment have been satisfied.

Defendant shall pay restitution in the total amount of $3,000 to victims as set forth in a separate victim list prepared by the probation
office which this Court adopts and which reflects the Court's determination of the amount of restitution due to each victim. The victim
list, which shall be forwarded to the fiscal section of the clerk's office, shall remain confidential to protect the privacy interests of the
victims.

Restitution shall be paid which will paid within 60 days of this judgment. The Court finds from a consideration of the record that the
defendant's economic circumstances allow for a full and immediate payment of restitution.

The defendant shall comply with Second Amended General Order No. 20-04.

Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant, Mike Barry Brior, is hereby
committed on Count 1 of the Indictment to the custody of the Bureau of Prisons for a term of 72 months.

The Court recommends that the Bureau of Prisons conduct a mental health evaluation of the defendant and provide all necessary
treatment.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of 20 years under the following terms

CR-104 (wpd 10/18)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                             Page 1 of 4
                Case 5:20-cr-00051-GW Document 56 Filed 01/13/21 Page 2 of 7 Page ID #:850

 USA vs.       MIKE BARRY BRIOR                                             Docket No.:    EDCR 20-0051-GW

and conditions:

         1.          The defendant shall comply with the rules and regulations of the United States Probation & Pretrial Services
                     Office and Second Amended General Order 20-04, including the conditions of probation and supervised
                     release set forth in Section III of Second Amended General Order 20-04.

         2.          During the period of community supervision, the defendant shall pay the special assessment, fine, and
                     restitution in accordance with this judgment's orders pertaining to such payment.

         3.          The defendant shall cooperate in the collection of a DNA sample from the defendant.

         4.          The defendant shall submit his or her person, property, house, residence, vehicle, papers, computers (as
                     defined in 18 U.S.C. § 1030(e)(1)), cell phones, other electronic communications or data storage devices or
                     media, email accounts, social media accounts, cloud storage accounts, or other areas under the defendant's
                     control, to a search conducted by a United States Probation Officer or law enforcement officer, at any time,
                     with or without warrant. Failure to submit to a search may be grounds for revocation. The defendant shall
                     warn any other occupants that the premises may be subject to searches pursuant to this condition. Any search
                     pursuant to this condition will be conducted at a reasonable time and in a reasonable manner that the
                     defendant has violated a condition of his supervision and that the areas to be searched contain evidence of
                     this violation.

         5.          The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall submit to
                     one drug test within 15 days of release from custody and at least two periodic drug tests thereafter, not to
                     exceed eight tests per month, as directed by the Probation Officer.

         6.          The defendant shall participate in an outpatient substance abuse treatment and counseling program that
                     includes urinalysis, breath or sweat patch testing, as directed by the Probation Officer. The defendant shall
                     abstain from using alcohol and illicit drugs, and from abusing prescription medications during the period of
                     supervision.

         7.          During the course of supervision, the Probation Officer, with the agreement of the defendant and defense
                     counsel, may place the defendant in a residential drug treatment program approved by the U.S. Probation and
                     Pretrial Services Office for treatment of narcotic addiction or drug dependency, which may include
                     counseling and testing, to determine if the defendant has reverted to the use of drugs. The defendant shall
                     reside in the treatment program until discharged by the Program Director and Probation Officer.

         8.          As directed by the Probation Officer, the defendant shall pay all or part of the costs of the Court-ordered
                     treatment to the aftercare contractors during the period of community supervision. The defendant shall
                     provide payment and proof of payment as directed by the Probation Officer. If the defendant has no ability
                     to pay, no payment shall be required.

         9.          The defendant shall apply all monies received from income tax refunds, lottery winnings, inheritance,
                     judgments and any other financial gains to the Court-ordered financial obligation.

         10.         Defendant shall notify the Financial Litigation Section, United States Attorney's Office, of any interest in
                     property obtained, directly or indirectly, including any interest obtained under any other name, or entity,
                     including a trust, partnership or corporation after the execution of this plea agreement until any fine and
                     restitution is paid in full. Defendant shall further notify the Financial Litigation Section, United States
                     Attorneys' Office before defendant transfers any interest in property owned directly or indirectly by
                     defendant, including any interest held or owned under any other name or entity, including trust, partnership,
                     and/or corporations.

         11.         The defendant shall possess and use only those computers and computer-related devices, screen user names,
                     passwords, email accounts, and internet service providers (ISPs), social media accounts, messaging
CR-104 (wpd 10/18)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                            Page 2 of 4
                Case 5:20-cr-00051-GW Document 56 Filed 01/13/21 Page 3 of 7 Page ID #:851

 USA vs.       MIKE BARRY BRIOR                                              Docket No.:    EDCR 20-0051-GW

               applications and cloud storage accounts, that have been disclosed to the Probation Officer upon
         commencement of supervision. Any changes or additions are to be disclosed to the Probation Officer prior
               to the first use. Computers and computer-related devices include personal computers, internet appliances,
               electronic games, cellular telephones, digital storage media, and their peripheral equipment, that can access,
               or can be modified to access, the internet, electronic bulletin boards, and other computers.

         12.         All computers, computer-related devices, and their peripheral equipment, used by the defendant shall be
                     subject to search, seizure and computer monitoring. This shall not apply to items used at the employment
                     site that are maintained and monitored by the employer.

         13.         The defendant shall comply with the rules and regulations of the Computer Monitoring Program. The
                     defendant shall pay the cost of the Computer Monitoring Program in an amount not to exceed $32 per month
                     per device connected to the internet.

         14.         Within three (3) days of release from prison, the defendant shall register as a sex offender, and keep the
                     registration current, in each jurisdiction where the defendant resides, is employed and is a student, pursuant
                     to the registration procedures that have been established in each jurisdiction. When registering for the first
                     time, the defendant shall also register in the jurisdiction in which the conviction occurred if different from
                     the defendant's jurisdiction of residence. The defendant shall provide proof of registration to the Probation
                     Officer within 48 hours of registration.

         15.         The defendant shall participate in a psychological counseling or psychiatric treatment or a sex offender
                     treatment program, or any combination thereof as approved and directed by the Probation Officer. The
                     defendant shall abide by all rules, requirements, and conditions of such program, including submission to
                     risk assessment evaluations and physiological testing, such as polygraph and Abel testing. The defendant
                     retains the right to invoke the Fifth Amendment. The Court authorizes the Probation Officer to disclose the
                     Presentence Report, and any previous mental health evaluations or reports, to the treatment provider. The
                     treatment provider may provide information (excluding the Presentence report), to State or local social service
                     agencies (such as the State of California, Department of Social Service), for the purpose of the client's
                     rehabilitation.

         16.         As directed by the Probation Officer, the defendant shall pay all or part of the costs of psychological
                     counseling or psychiatric treatment, or a sex offender treatment program, or any combination thereof to the
                     aftercare contractor during the period of community supervision. The defendant shall provide payment and
                     proof of payment as directed by the Probation Officer. If the defendant has no ability to pay, no payment
                     shall be required.

         17.         The defendant shall not view or possess any materials, including pictures, photographs, books, writings,
                     drawings, videos, or video games, depicting or describing child pornography, as defined in 18 U.S.C.
                     §2256(8), or sexually explicit conduct depicting minors, as defined at 18 U.S.C. §2256(2). This condition
                     does not prohibit the defendant from possessing materials solely because they are necessary to, and used for,
                     a collateral attack, nor does it prohibit the defendant from possessing materials prepared and used for the
                     purposes of the defendant's Court-mandated sex offender treatment, when the defendant's treatment provider
                     or the probation officer has approved of the defendant's possession of the material in advance.

         18.         The defendant shall not own, use or have access to the services of any commercial mail-receiving agency,
                     nor shall the defendant open or maintain a post office box, without the prior written approval of the Probation
                     Officer.

         19.         The defendant shall not possess or view any materials such as videos, magazines, photographs, computer
                     images or other matter that depict "actual sexually explicit conduct" involving adults as defined by 18 USC
                     2257(h)(1).

         20.         Defendant shall not reside within direct view of school yards, parks, public swimming pools, playgrounds,
CR-104 (wpd 10/18)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                              Page 3 of 4
                Case 5:20-cr-00051-GW Document 56 Filed 01/13/21 Page 4 of 7 Page ID #:852

 USA vs.       MIKE BARRY BRIOR                                               Docket No.:     EDCR 20-0051-GW

                     youth centers, video arcade facilities, or other places primarily used by persons under the age of 18.
                     Defendant's residence shall be approved by the Probation Officer, and any change in residence must be
                     pre-approved by the Probation Officer. Defendant shall submit the address of the proposed residence to the
                     Probation Officer at least ten days before any scheduled move.

         21.         The defendant shall not contact the victim(s) by any means, including in person, by mail or electronic means,
                     or via third parties. Further, the defendant shall remain at least 100 yards from the victim(s) at all times. If
                     any contact occurs, the defendant shall immediately leave the area of contact and report the contact to the
                     Probation Officer.

         22.         The defendant shall not enter, or loiter, within 100 feet of school yards, parks, public swimming pools,
                     playgrounds, youth centers, video arcade facilities, amusement and theme parks, or other places primarily
                     used by persons under the age of 18.

         23.         The defendant shall not associate or have verbal, written, telephonic, or electronic communication with any
                     person under the age of 18, except: (a) in the presence of the parent or legal guardian of said minor; and (b)
                     on the condition that the defendant notify said parent or legal guardian of the defendant's conviction in the
                     instant offense/prior offense. This provision does not encompass persons under the age of 18, such as waiters,
                     cashiers, ticket vendors, etc., whom the defendant must interact with in order to obtain ordinary and usual
                     commercial services.

         24.         Defendant shall not affiliate with, own, control, volunteer or be employed in any capacity by a business or
                     organization that causes defendant to regularly contact persons under the age of 18.

         25.         Defendant shall not affiliate with, own, control, or be employed in any capacity by a business whose principal
                     product is the production or selling of materials depicting or describing "sexually explicit conduct," as defined
                     at 18 U.S.C. § 2256(2).

         26.         Defendant shall not own, use or have access to the services of any commercial mail-receiving agency, nor
                     shall defendant open or maintain a post office box, without the prior written approval of the Probation
                     Officer.

         27.         The defendant's employment shall be approved by the Probation Officer, and any change in employment must
                     be pre-approved by the Probation Officer. The defendant shall submit the name and address of the proposed
                     employer to the Probation Officer at least ten (10) days prior to any scheduled change.

         28.         The defendant shall participate in mental health treatment, which may include evaluation and counseling,
                     until discharged from the program by the treatment provider, with the approval of the Probation Officer.

         29.         The Court authorizes the Probation Officer to disclose the Presentence Report, and any previous mental health
                     evaluations or reports, to the treatment provider. The treatment provider may provide information (excluding
                     the Presentence report), to State or local social service agencies (such as the State of California, Department
                     of Social Service), for the purpose of the client's rehabilitation.

The Court authorizes the Probation & Pretrial Services Office to disclose the Presentence Report to the substance abuse treatment
provider to facilitate the defendant's treatment for narcotic addiction or drug dependency. Further redisclosure of the Presentence
Report by the treatment provider is prohibited without the consent of the sentencing judge.

The Court authorizes the Probation Officer to disclose the Presentence Report, and any previous mental health evaluations or reports,
to the treatment provider. The treatment provider may provide information (excluding the Presentence report), to State or local social
service agencies (such as the State of California, Department of Social Service), for the purpose of the client's rehabilitation.

The Government's request to dismiss the remaining counts of the underlying Indictment is granted.


CR-104 (wpd 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                               Page 4 of 4
                Case 5:20-cr-00051-GW Document 56 Filed 01/13/21 Page 5 of 7 Page ID #:853
It is further ordered that the defendant surrender himself herself to the institution designated by the Bureau of Prisons on or before 12
noon, on February 11, 2021. In the absence of such designation, the defendant shall report on or before the same date and time, to the
United States Marshal located at: Roybal Federal Building, 255 East Temple Street, Los Angeles, California 90012

The Court advises defendant of his rights to an appeal. The Court recommends, but does not order, that defendant (1) be considered
for placement in the Residential Drug Abuse Program (RDAP) while incarcerated; and (2) serve his term at a federal facility in
Southern California.


 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




            January 13, 2021
            Date                                                               HON. GEORGE H. WU, U. S. District Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.

                                                                               Clerk, U.S. District Court



            January 13, 2021                                         By        /s/ Javier Gonzalez
            Filed Date                                                         Deputy Clerk



 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                 STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                  While the defendant is on probation or supervised release pursuant to this judgment:


 1.    The defendant must not commit another federal, state, or local                9.    The defendant must not knowingly associate with any persons engaged
       crime;                                                                              in criminal activity and must not knowingly associate with any person
 2.    The defendant must report to the probation office in the federal                    convicted of a felony unless granted permission to do so by the probation
       judicial district of residence within 72 hours of imposition of a                   officer. This condition will not apply to intimate family members, unless
       sentence of probation or release from imprisonment, unless                          the court has completed an individualized review and has determined
       otherwise directed by the probation officer;                                        that the restriction is necessary for protection of the community or
 3.    The defendant must report to the probation office as instructed by                  rehabilitation;
       the court or probation officer;                                               10.   The defendant must refrain from excessive use of alcohol and must not
 4.    The defendant must not knowingly leave the judicial district                        purchase, possess, use, distribute, or administer any narcotic or other
       without first receiving the permission of the court or probation                    controlled substance, or any paraphernalia related to such substances,
       officer;                                                                            except as prescribed by a physician;
 5.    The defendant must answer truthfully the inquiries of the probation           11.   The defendant must notify the probation officer within 72 hours of being
       officer, unless legitimately asserting his or her Fifth Amendment                   arrested or questioned by a law enforcement officer;
       right against self-incrimination as to new criminal conduct;                  12.   For felony cases, the defendant must not possess a firearm, ammunition,
 6.    The defendant must reside at a location approved by the probation                   destructive device, or any other dangerous weapon;
       officer and must notify the probation officer at least 10 days before         13.   The defendant must not act or enter into any agreement with a law
       any anticipated change or within 72 hours of an unanticipated                       enforcement agency to act as an informant or source without the
       change in residence or persons living in defendant’s residence;                     permission of the court;
 7.    The defendant must permit the probation officer to contact him or             14.   The defendant must follow the instructions of the probation officer to
       her at any time at home or elsewhere and must permit confiscation                   implement the orders of the court, afford adequate deterrence from
       of any contraband prohibited by law or the terms of supervision and                 criminal conduct, protect the public from further crimes of the
       observed in plain view by the probation officer;                                    defendant; and provide the defendant with needed educational or
 8.    The defendant must work at a lawful occupation unless excused by                    vocational training, medical care, or other correctional treatment in the
       the probation officer for schooling, training, or other acceptable                  most effective manner.
       reasons and must notify the probation officer at least ten days
       before any change in employment or within 72 hours of an
       unanticipated change;



CR-104 (wpd 10/18)                                    JUDGMENT & PROBATION/COMMITMENT ORDER                                                                Page 5 of 4
                Case 5:20-cr-00051-GW Document 56 Filed 01/13/21 Page 6 of 7 Page ID #:854
 USA vs.     MIKE BARRY BRIOR                                                   Docket No.:     EDCR 20-0051-GW



             The defendant must also comply with the following special conditions (set forth below).


                 STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
 for offenses completed before April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

         The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim, adjust
 the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. §
 3563(a)(7).

           Payments will be applied in the following order:

                     1. Special assessments under 18 U.S.C. § 3013;
                     2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                       States is paid):
                               Non-federal victims (individual and corporate),
                               Providers of compensation to non-federal victims,
                               The United States as victim;
                     3. Fine;
                     4. Community restitution, under 18 U.S.C. § 3663(c); and
                     5. Other penalties and costs.

            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit report
 inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement, with
 supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan or open
 any line of credit without prior approval of the Probation Officer.

         The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary proceeds
 must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts, including
 any business accounts, must be disclosed to the Probation Officer upon request.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (wpd 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                     Page 6 of 4
                Case 5:20-cr-00051-GW Document 56 Filed 01/13/21 Page 7 of 7 Page ID #:855
 USA vs.     MIKE BARRY BRIOR                                                    Docket No.:      EDCR 20-0051-GW




                                                                     RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                               By
            Date                                                     Deputy Marshal




                                                                  CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.

                                                                     Clerk, U.S. District Court


                                                               By
            Filed Date                                               Deputy Clerk




                                                 FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.

         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


         (Signed)
                     Defendant                                                      Date




                     U. S. Probation Officer/Designated Witness                     Date




CR-104 (wpd 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 7 of 4
